United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2097
                        ___________________________

        Wilfred Vasquez-Lopez, also known as Wualfren Vasquez-Lopez

                            lllllllllllllllllllllPetitioner

                                          v.

            Merrick B. Garland, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                            Submitted: April 14, 2021
                              Filed: July 12, 2021
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, COLLOTON and ERICKSON, Circuit Judges.
                              ____________

PER CURIAM.

      Wilfred Vasquez-Lopez is a native and citizen of Guatemala who petitions for
review of an order of the Board of Immigration Appeals (“BIA”) upholding an
immigration judge’s (“IJ”) denial of his application for asylum and withholding of
removal under the Immigration and Nationality Act, 8 U.S.C. § 1101 et seq. We deny
the petition.

       Vasquez-Lopez entered the United States on an unknown date near McAllen,
Texas without inspection. On November 15, 2011, the Department of Homeland
Security initiated removal proceedings against him. Vasquez-Lopez conceded
removability, and the IJ designated Guatemala as the country of removal. Vasquez-
Lopez subsequently applied for asylum and withholding of removal on the ground
that he had suffered persecution on account of an imputed anti-gang political opinion.
In support of his application, Vasquez-Lopez testified that he left Guatemala because
a gang leader named Nehemias brutally attacked and threatened him.

       Vasquez-Lopez was a farmer and baker in Caserio Vista Hermosa, San Antonio
Sacatepequez, Guatemala. The municipality’s mayor appointed Vasquez-Lopez to
serve as an unpaid auxiliary government employee for one day a week and threatened
to disconnect his public utilities if he refused the appointment. At no time was
Vasquez-Lopez a member of a political party, nor did he ever seek any public office.
In early January 2011, there was a warrant for Nehemias’s arrest and, as part of his
duties as an auxiliary employee, Vasquez-Lopez placed a note under the door of
Nehemias’s home. When Nehemias failed to appear for court, Vasquez-Lopez led
police officers to Nehemias’s home.

       A few days later, Nehemias went to Vasquez-Lopez’s home and told Vasquez-
Lopez that he would not “get away” with bringing the police to his house. Then, on
the night of January 12, 2011, Nehemias and a group of people beat Vasquez-Lopez.
During the beating, Nehemias told Vasquez-Lopez it was because he brought police
officers to his house. Fearing retaliation, Vasquez-Lopez did not report the attack to
the police. After community members warned Vasquez-Lopez that Nehemias was
threatening to kill him, Vasquez-Lopez moved with his family to another town about



                                         -2-
three hours away.     Due to continued fear of Nehemias, Vasquez-Lopez fled
Guatemala.

       The IJ found Vasquez-Lopez credible but denied his application because he
failed to show his attackers were motivated by his imputed political opinion or any
other statutorily protected trait, or that the harm was inflicted by persons the
Guatemalan government is unable or unwilling to control. The IJ also found that
Vasquez-Lopez failed to show he was unable to relocate within Guatemala. Vasquez-
Lopez appealed, and the BIA summarily affirmed the IJ’s decision.

        To be eligible for asylum, Vasquez-Lopez “must show [he] is unable or
unwilling to return to [his] country of origin ‘because of persecution or a well-
founded fear of persecution on account of race, religion, nationality, membership in
a particular social group, or political opinion.’” Marroquin-Ochoma v. Holder, 574
F.3d 574, 577 (8th Cir. 2009) (quoting 8 U.S.C. § 1101(a)(42)(A)). For persecution
on account of political opinion, we consider the political opinion that “the persecutor
rightly or in error attributes to a victim.” De Brenner v. Ashcroft, 388 F.3d 629, 635
(8th Cir. 2004) (cleaned up). Under our deferential standard of review, we will
reverse the agency’s decision only if the evidence in the record compels the finding
that a protected ground motivated the persecutor’s actions. Marroquin-Ochoma, 574
F.3d at 577.

       Vasquez-Lopez contends his appointment as an unpaid auxiliary government
employee was essentially a political position and was what caused Nehemias to target
him. Vasquez-Lopez, however, has not linked his persecution to anything other than
the performance of unpaid civic duties. While Nehemias threatened Vasquez-Lopez
for bringing the police to his home, that conduct does not establish, directly or by
implication, that Nehemias believed Vasquez-Lopez held a contrary political belief.
See Cruz-Navarro v. INS, 232 F.3d 1024, 1030 (9th Cir. 2000) (rejecting a police
officer’s petition where he showed he was attacked because he was a police officer

                                         -3-
but not for holding contrary political beliefs to his attackers); see also Prieto-Pineda
v. Barr, 960 F.3d 516, 521 (8th Cir. 2020) (denying a petition where a petitioner was
harassed for refusing to provide rides to gangs, not for political opposition).

       In sum, the evidence in the record demonstrates that Vasquez-Lopez was
attacked for performing unpaid civic duties, not for harboring a contrary political
belief. The IJ’s finding that Vasquez-Lopez failed to show the motivation behind the
threats and attack on Vasquez-Lopez were due to an imputed political opinion is
supported by substantial evidence in the record and we need not reach the questions
about the Guatemalan government’s control over Nehemias or Vasquez-Lopez’s
ability to relocate.

      Since Vasquez-Lopez failed to meet his burden of proof required for asylum,
he does not meet the higher burden required for withholding of removal. Baltti v.
Sessions, 878 F.3d 240, 246 (8th Cir. 2017) (citations omitted).

      For the foregoing reasons, we deny Vasquez-Lopez’s petition for review.
                      ______________________________




                                          -4-